DETAILED ACTION
Claims 13–15, 19–25, 27, and 29–32 are currently pending in this Office action.  Claims 30–32 are withdrawn as being directed to a non-elected invention.  Claims 1–12, 16–18, 26, and 28 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Concerning the rejection under 35 U.S.C. 103 over Ledzinksi et al. (EP 2805807 A1, machine translation) in view Shi et al. (US 2016/0012937 A1), page 7 of the remarks argue that “Ledzinski et al. and Shi et al. fail to disclose a combination of peroxide and sulfur.”  This is unpersuasive because, as discussed previously, the rejection was based on a combination of Ledzinski and Shi, not merely upon either reference alone.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Page 8–9 further argues that the “three-dimensional structure and degree of elasticity of the gasket material as defined in the claims must necessarily be different from the materials of the cited art as this art discloses only sulfur or only peroxide.”  This is premised upon the assumption that “an amount of sulfur and an amount of peroxide as defined in the claims is crucial.”  Remarks 9.  This is unpersuasive because none of the claims recite a “three-dimensional structure” or a “degree of elasticity.”  As for the criticality of the amounts of sulfur or peroxide, applicant has not demonstrated by any evidence on the record (e.g., experimental evidence) supporting this position.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  
	The claims, accordingly, remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 112
Claims 19–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the gasket profile as in claim 17" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 20–22 are indefinite by reason of their dependency from claim 19.
	Appropriate correction is required.

	The previous rejection of claims 19–22 and 29 under 35 U.S.C. 112(a) is withdrawn in light of the amendment correcting the same.
	The previous rejections under 35 U.S.C. 112(d) of claims 17 and 27 as being in improper dependent form are withdrawn in view of the amendment canceling claim 17 and correcting claim 27.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").
	In this case, “for window gaskets profiles and door gasket profiles” in lines 1-2 of claim 1 is
interpreted as an intended use of the “gasket profile” because the body of the claim fully and intrinsically
sets forth all of the limitations of the claimed invention.

Claim Rejections - 35 USC § 103
Claims 13–15, 23–25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ledzinksi et al. (EP 2805807 A1, machine translation) in view Shi et al. (US 2016/0012937 A1).
	With respect to claim 13, Ledzinksi discloses a seal material comprising 10 to 50 percent by volume (vol%) EPDM, 8 to 50 vol% copolymer, 5 to 70 vol% filler, 0 to 20 vol% paraffinic oil, 0.1 to 5 vol% accelerator-sulfur donor, 0.5 to 5 vol% sulfur, and 0.5 to 3 vol% zinc oxide. ¶ 6. The “seal material” is more particularly a door or window sealing (e.g. gasket) profile. Id. at ¶ 17. The copolymer is propylene- ethylene copolymer. Id. at claim 6.
	Ledzinski differs from the present claim because it is silent as to a content of peroxide.
	Shi discloses an insulating composition containing, in relevant part, 70 to 100 parts by volume of a polymeric material and 0.1 to 5 parts by volume of a crosslinking agent. Abstract. The polymeric material is suitably EPDM or EPM. Id. at ¶ 26. The crosslinking agent is suitably an organic peroxide, which aids in solidifying the polymeric material. Id. at ¶ 41, 43. The peroxide is included in the above range to avoid decreasing the elongation at break or insufficient mechanical properties due to insufficient crosslinking density. Id. at ¶ 42.
	Given that Ledzinski and Shi both contain EPDM and EPM and Shi teaches curing EPDM and EPM with peroxide, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include peroxide in the claimed amount in order to cure the polymers with decreasing the elongation at break or poor mechanical properties due to insufficient crosslinking density.
	With respect to claim 14, Ledzinksi discloses 10 to 50 vol% EPDM and 8 to 50 vol% copolymer. ¶ 6. The corresponding ratio of EPDM to copolymer is approximately 0.2 to 6.25.
	Ledzinski differs from the present claim because the ratio of EPDM to copolymer overlaps the claimed range.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Ledzinski teaches a ratio of EPDM to copolymer overlapping the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a gasket profile comprising the materials at the claimed ratio.
	With respect to claim 15, Ledzinksi discloses EPDM which becomes crosslinked with sulfur and the accelerator/sulfur donor. Id. at ¶ 7, 15, 16.
	Ledzinski does not indicate that EPDM is also crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	In this case, EPDM is inherently crosslinkable by peroxide because it is the same polymer as that presently claimed and as evidenced by Shi ¶¶ 26, 41.
	With respect to claim 23, Ledzinksi discloses that the material is weldable at 150° to 300° C.
	With respect to claim 24, Ledzinksi discloses that the material is weldable at 180° to 260° C.
	With respect to claim 25, Ledzinksi discloses EPDM which becomes crosslinked with sulfur and the accelerator/sulfur donor. Id. at ¶ 7, 15, 16.
	Ledzinski does not indicate that EPDM is also crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	In this case, EPDM is inherently crosslinkable by peroxide because it is the same copolymer as that presently claimed and as evidenced by Shi ¶¶ 26, 41.
	With respect to claim 27, Ledzinksi does not indicate that the copolymer is crosslinkable by peroxide.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	In this case, EPDM is inherently crosslinkable by peroxide because it is the same copolymer as that presently claimed and as evidenced by Shi ¶¶ 26, 41.
	With respect to claim 29, Ledzinski discloses a seal material comprising 0.5 to 5 vol% sulfur.
	Ledzinski differs from the present claim because it is silent as to a content of peroxide.
	Shi discloses an insulating composition containing, in relevant part, 70 to 100 parts by volume of a polymeric material and 0.1 to 5 parts by volume of a crosslinking agent. Abstract. The polymeric material is suitably EPDM or EPM. Id. at ¶ 26. The crosslinking agent is suitably an organic peroxide, which aids in solidifying the polymeric material. Id. at ¶ 41, 43. The peroxide is included in the above range to avoid decreasing the elongation at break or insufficient mechanical properties due to insufficient crosslinking density. Id. at ¶ 42.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	From the combined teachings of Ledzinski and Shi, the calculated amount of peroxide relative to total sulfur (0.5 to 5 vol%) and peroxide (about 0.1 to about 5 vol%) is about 17 to 50 percent peroxide.
	Given that Ledzinski and Shi both contain EPDM and EPM and Shi teaches curing EPDM and EPM with peroxide, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include peroxide in the claimed amount in order to cure the polymers with decreasing the elongation at break or poor mechanical properties due to insufficient crosslinking density.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763